IN THE SUPREME COURT OF IOWA
                                No. 09–1738

                         Filed February 18, 2011


TIM McCANDLESS, INC. and SWIETER AIRCRAFT SERVICES, INC.,

      Appellees,

vs.

GENE YAGLA and McCOY, RILEY, SHEA & BEVEL, P.L.C.
a/k/a YAGLA, McCOY & RILEY, P.L.C.,

      Appellants.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Kellyann M. Lekar, Judge.



      Plaintiff in legal malpractice action seeks further review of court of

appeals’ decision reversing district court judgment and remanding for

new trial on certain specifications of negligence. DECISION OF COURT

OF APPEALS AFFIRMED IN PART AND VACATED IN PART; DISTRICT

COURT JUDGMENT REVERSED; CASE REMANDED.



      Robert M. Hogg and Patrick M. Roby of Elderkin & Pirnie, P.L.C.,

Cedar Rapids, for appellants.



      William W. Graham and Aimee R. Campbell of Graham, Ervanian

& Cacciatore, L.L.P., Des Moines, for appellees.
                                           2

PER CURIAM.

         In this legal malpractice case, the plaintiffs request further review

of the court of appeals’ decision reversing the district court’s decision to

admit evidence of the smell of alcohol on the defendant’s breath during

trial and to submit jury instructions on the third and fourth

specifications of negligence. The court of appeals remanded for a new

trial on the merits of only the third and fourth specifications of

negligence. Because the trial court erred in admitting the evidence of the

smell of an alcoholic beverage, we affirm the decision of the court of
appeals, but remand for a new trial on all issues.

         Generally, all issues are retried when an appellate court grants a

new trial. McElroy v. State, 703 N.W.2d 385, 389 (Iowa 2005). Yet, we

recognize a new trial does not need to be granted on an entire case if the

error giving rise to the new trial is limited to certain issues.                   In re

Marriage of Wagner, 604 N.W.2d 605, 609 (Iowa 2000). In other words,

an appellate court may limit the new trial to issues only affected by the

error.    See McCarville v. Ream, 247 Iowa 1, 11, 72 N.W.2d 476, 481

(1955).

         In this case, the trial court erred in two ways during the course of

the attorney malpractice trial. First, it allowed the plaintiff to present

evidence that attorney Yagla emitted a smell of an alcoholic beverage

from his breath during his representation of the plaintiff, without

introducing evidence of impairment. Second, it erred in submitting two

of the five specifications of the negligence to the jury when the evidence

presented     by   the   plaintiff   was       insufficient   to   support   the    two

specifications of negligence. Yet, the evidence of the smell of an alcoholic
beverage was used by the plaintiff to support each specification of

negligence. Thus, the instructional error may have been affected by the
                                      3

evidentiary error. If the evidence of the smell of an alcoholic beverage on

counsel’s breath had been properly excluded from trial by the district

court, plaintiff may have introduced other evidence to support the two

disputed specifications of negligence. Accordingly, the plaintiff is entitled

to a new trial on all five allegations of negligence and should be given an

opportunity to present evidence to support each specification.

      We affirm the decision of the court of appeals in all respects except

one. We vacate that portion of the decision of the court of appeals that

limits the specification of negligence on retrial.
      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT REVERSED; CASE

REMANDED.

      This opinion is not to be published.